JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3(A).
The defendant-appellant Rodney Jones appeals from his conviction entered pursuant to his guilty plea to carrying a concealed weapon, in violation of R.C. 2923.12. The trial court sentenced him to a period of two years of community-control supervision.
In his single assignment of error, Jones contends that the trial court abused its discretion by not granting his motion to dismiss the first count of the indictment for carrying a concealed firearm on the ground that R.C. 2923.12
unconstitutionally infringed upon his right to bear arms. Subsequently, he entered into a plea bargain in which he agreed to plead guilty to carrying a concealed firearm in return for the state's agreement to dismiss the second count of the indictment.
The assignment of error is overruled on the authority of Kleinv. Leis, 99 Ohio St.3d 537, 2003-Ohio-4779, 795 N.E.2d 633, paragraph one of the syllabus, as R.C. 2923.12 does not unconstitutionally infringe upon the right to bear arms.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Winkler, P.J., Gorman and Sundermann, JJ.